Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 1 of 15




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-00754-PAB-NYW

   JASON G. KIBEL,
   Plaintiff,

   v.

   DEAN WILLIAMS; MATHEW HANSEN; ROBERT CONKLIN; LEONARD WOODSON;
   and JASON GUIDRY,

   Defendants.

                     DEFENDANTS’ RULE 12(b)(6) MOTION TO DISMISS

          Defendants Dean Williams, Mathew Hansen, Robert Conklin, Leonard Woodson and

   Jason Guidry (collectively, “Defendants”), by and through their undersigned counsel, the

   Colorado Attorney General, hereby submit the following Motion to Dismiss Plaintiff Jason

   Kibel’s Amended 1 Complaint (Doc. 25) pursuant to Fed. R. Civ. P. 12(b)(6). In support thereof,

   Defendants state as follows.

                                  STATEMENT OF CONFERRAL

          Pursuant to D.C.COLO.LCivR.7.1(b), counsel did not confer with Mr. Kibel as he is an

   unrepresented individual who is incarcerated, and thus the duty to confer is inapplicable.

                                   STATEMENT OF THE CASE

          Mr. Kibel is a pro se litigant presently incarcerated at Sterling Correctional Facility

   (“SCF”) in the Colorado Department of Corrections (“CDOC”). He brings this lawsuit pursuant



   1
     The Amended Complaint was deemed filed on May 30, 2019. (Doc. 25.) For the purposes of
   this Motion to Dismiss, the Complaint and Amended Complaint are substantially the same.


                                                    1
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 2 of 15




   to 42 U.S.C. § 1983. Mr. Kibel asserts that in 2005, he was convicted of sex assault on a child

   and sentenced to eighteen years to life, and he is required to progress as a convicted sex offender

   through Colorado’s Sex Offender Treatment and Monitoring Program (“SOTMP”), which was

   established by the Colorado Sex Offender Lifetime Supervision Act (“SOLSA”), in order to be

   released on parole. (Doc. 25, at p. 4, ¶ 1.) He further contends that he is not being provided with

   the sex offender treatment mandated by SOLSA, despite the fact that he is now eligible to be

   considered for parole, effectively barring his supervised release. (Id., at p. 5, ¶ 3, 6.)

           Mr. Kibel alleges that the failure to receive treatment is the result of a “random housing

   assignment” to a prison that does not offer access to the SOTMP (SCF). (Id. at ¶¶ 3, 4, 6.) His

   Amended Complaint goes on to describe the alleged involvement of the various Defendants. As

   set forth below, those details are not relevant to this Motion to Dismiss. Mr. Kibel acknowledges

   that pursuant to an administrative regulation, AR 700-19, 2 CDOC prioritizes certain patients and

   maintains a “global wait list,” with the implication that when a prisoner “reaches the top of the

   list,” he or she is then transferred to a prison at which treatment is available. (Id. at ¶ 6.)

   However, he alleges that this list is maintained in a manner in which not every prisoner who

   qualifies for treatment will “reach the top” and will be permitted to participate in the program.

   (Id.) Mr. Kibel does not specify or explain the manner in which the list is operated to preclude

   treatment for any particular individuals.




   2
     Specifically, pursuant to AR 700-19, sex offender inmates within four years of their parole
   eligibility date are placed on the wait list. They are prioritized on that list based on (a) parole
   eligibility date, (b) risk of recidivism, (c) prior participation in the SOTMP, and (d) institutional
   behavior.


                                                      2
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 3 of 15




          Mr. Kibel asserts one claim for relief under the Fourteenth Amendment, alleging that the

   actions and omissions of the Defendants constitute a violation of his rights protected under the

   due process clause of the United States Constitution. He seeks solely injunctive and declaratory

   relief, requesting an order directing Defendants to enact policy changes to “assure due process

   for SOTMP placement” and to transfer him to a prison that offers that treatment.

                                       STANDARD OF REVIEW

          Rule 12(b)(6) of the Federal Rules of Civil Procedure states that a court may dismiss a

   complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

   12(b)(6). To avoid dismissal, a complaint must contain factual allegations that – when taken as

   true – establish a claim for relief that is plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662,

   678 (2009). Plausibility requires more than mere conceivability. See Khalik v. United Air Lines,

   671 F.3d 1188, 1190 (10th Cir. 2012). Put simply, a plaintiff “must include enough facts to

   ‘nudge[ ] [his] claims across the line from conceivable to plausible.’” Dennis v. Watco Cos.,

   Inc., 631 F.3d 1303, 1305 (10th Cir. 2011) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

   570 (2007)).

          Dismissal under Rule 12(b)(6) may also be based on the lack of a cognizable legal theory.

   See Golan v. Ashcroft, 310 F. Supp. 2d 1215, 1217 (D. Colo. 2004); Scarbrough v. Coleman Co.,

   No. 13-CV-00260-LTB-MEH, 2013 WL 3825248, at *1 (D. Colo. July 24, 2013). In that vein, a

   claim should be dismissed in the interest of judicial economy where a court can do so simply by

   resolving the basis of a dispositive issue of law. See, e.g., Neitzke v. Williams, 490 U.S. 319,

   326-27 (1989).




                                                     3
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 4 of 15




          When resolving a Rule 12(b)(6) dismissal motion, a court should accept as true all well-

   pleaded factual allegations, and those allegations are construed in the light most favorable to the

   plaintiff. See Sec. & Exch. Comm’n v. Shields, 744 F.3d 633, 640 (10th Cir. 2014). Pure legal

   conclusions are not afforded such deference, and they will not be sufficient to avoid dismissal.

   See Dahn v. Amedei, 867 F.3d 1178, 1185 (10th Cir. 2017). Nor does a conclusory recitation of

   the elements of the cause of action meet this standard. See Twombly, 550 U.S. at 555.

          Finally, a court considering a Rule 12(b)(6) dismissal motion generally must limit its

   consideration to the four corners of the complaint, any exhibits attached thereto, and any external

   documents that are incorporated by reference. See Smith v. United States, 561 F.3d 1090, 1098

   (10th Cir. 2009). However, it also may consider documents referred to in the complaint if the

   documents are central to the plaintiff’s claim and the parties do not dispute the documents’

   authenticity. See Alvarado v. KOB-TV LLC, 493 F.3d 1210, 1215 (10th Cir. 2007).

                                             ARGUMENT

   I.     Colorado inmates do not have a Fourteenth Amendment procedural due process
          right to unfettered access to sex offender treatment simply because they are close to
          or beyond their parole eligibility date.

          Mr. Kibel’s sole claim is one under 42 U.S.C. § 1983 for violation of his Fourteenth

   Amendment due process rights. Due process claims come in two forms – procedural and

   substantive. See United States v. Salerno, 481 U.S. 739, 746 (1987); Grant v. Royal, 886 F.3d

   874, 892 (10th Cir. 2018). It is unclear from Mr. Kibel’s Amended Complaint which of those he

   is bringing, so Defendants will err on the side of caution and assume that he asserts both types of

   due process claims. They will begin by addressing his presumed procedural due process theory,

   and address his substantive due process claim in the following Section II.



                                                    4
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 5 of 15




          “To make out a due process claim, appellant must assert the infringement of a protected

   liberty interest.” Ky. Dep’t of Corrs. v. Thompson, 490 U.S. 454, 460 (1989); accord Fristoe v.

   Thompson, 144 F.3d 627, 630 (10th Cir. 1998). A protected express liberty interest can arise

   from either the constitutional due process clause itself, or from a state or federal law. See

   Fristoe, 144 F.3d at 630 (citing Thompson, 490 U.S. at 460). Mr. Kibel’s primary argument is

   that inmates convicted of a sex offense have a liberty interest in being placed into the SOTMP so

   that they actually could be released on parole when eligible, and that by failing to provide that

   treatment to him in a timely fashion – even though he has served his minimum sentence, and

   otherwise would be eligible for release on parole (or at least be able to be considered for release)

   – Defendants are infringing on that interest.

          As explained below, this argument fails for three reasons: (1) Mr. Kibel has no liberty

   interest in being paroled prior to serving his full sentence; (2) Mr. Kibel generally has no liberty

   interest in receiving rehabilitative treatment, including sex offender treatment; and (3) numerous

   Tenth Circuit and other cases have held that in light of the lack of those purported liberty

   interests, a Colorado sex offender will have no right to unfettered access 3 to placement in that

   sex offender treatment program. Finally, as also addressed below, insofar as cases from other

   judges in the District of Colorado hold to the contrary, they involve distinguishable fact patterns,

   and/or they fail to address those contrary Tenth Circuit and District of Colorado authorities.




   3
     Defendants particularly note that they are not arguing that Mr. Kibel has no liberty interest in
   participating in the SOTMP at all; they express no view on that issue. Instead, Defendants argue
   that Mr. Kibel has no liberty interest to access to the SOTMP outside of the prioritization process
   set forth in AR 700-19 – i.e., he has no liberty interest in participating in the program at a time of
   his choosing.


                                                     5
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 6 of 15




          A.      An inmate has no liberty interest in parole.

          “[T]he grant of parole is wholly discretionary under Colorado’s statutory parole scheme

   and thus does not create a legitimate expectation of release on the part of Colorado state

   prisoners. In other words, the scheme does not create a liberty interest entitled to due process

   protection under the United States Constitution.” Beylik v. Estep, 377 Fed. App’x 808, 812 (10th

   Cir. 2010) (citing Greenholtz v. Inmates of the Neb. Penal and Corr. Complex, 442 U.S. 1, 7

   (1979)) (internal citations omitted; emphasis added). This is no less true in the SOLSA context.

   See, e.g., Lamar v. O’Dell, 750 Fed. App’x 714, 716-17 (10th Cir. 2018); Conkleton v.

   Raemisch, 603 Fed. App’x 713, 716 (10th Cir. 2015).

          Moreover, the fact that participation in the SOTMP – or at least beginning and

   progressing satisfactorily in that program – is a requirement before a sex offender can be paroled

   does not affect that analysis. Just because a sex offender successfully participates in or

   completes the SOTMP does not mean he must be paroled; to the contrary, the grant of parole is

   discretionary. See Shirley v. Davis, 521 Fed. App’x 647, 650 (10th Cir. 2013); Beylik, 377 Fed.

   App’x at 812. “Colorado’s parole scheme for sex offenders is discretionary, with the parole

   board retaining its discretion to grant or deny parole regardless of whether the treatment criteria

   have been met….” Conkleton, 603 Fed. App’x at 716 (emphasis added).

          If an incarcerated inmate has no liberty interest in release to parole period, logic dictates

   that he or she can have no liberty interest in unfettered access to one of the prerequisites for

   parole. See, e.g., Saunders v. Williams, 89 Fed. App’x 923, 924 (6th Cir. 2003) (“Since Saunders

   has neither a constitutional or inherent right to parole nor a protected liberty interest created by

   mandatory state parole laws, he cannot maintain a § 1983 claim based upon the alleged denial of



                                                     6
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 7 of 15




   placement in a sex offender treatment program for parole eligibility purposes.”). Mr. Kibel’s

   claim should be dismissed for this reason alone.

          B.      An inmate has no liberty interest in rehabilitative treatment.

          In response to the settled legal principle that Colorado inmates – sex offender or not –

   have no right to parole, Mr. Kibel likely will emphasize that he is not asking the Court to order

   his release on parole, but instead, is merely asking that he be provided with the SOTMP

   treatment that he says is a prerequisite to be released. However, this argument must fail for the

   simple reason that an inmate generally has no liberty interest in access to a rehabilitative

   program. “The ability to participate in a rehabilitative prison program clearly does not implicate

   life or property interests. Nor is the denial of access to such programs a deprivation of a liberty

   interest.” Washington v. Borejon, 324 Fed. App’x 741, 741 (10th Cir. 2009) (citing Battle v.

   Anderson, 564 F.2d 388, 403 (10th Cir. 1977)); Handy v. Douglas, No. 14-CV-01930-WYD-

   MEH, 2016 WL 1238152, at *4 (D. Colo. Mar. 30, 2016). Specifically in the sex offender

   treatment context, “the option to participate in a rehabilitative program like [a sex offender

   treatment program] is a privilege, not a right.” Sherratt v. Utah Dep’t of Corr., 545 Fed. App’x

   744, 748 (10th Cir. 2013).

          Therefore, insofar as Mr. Kibel characterizes his claim as one seeking participation in the

   SOTMP and not the direct granting of parole, it similarly fails. Because Mr. Kibel has no liberty

   interest in being provided the treatment he seeks, there can be no due process violation in failing

   to provide him with unfettered access to it.




                                                      7
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 8 of 15




          C.      The Tenth Circuit routinely has rejected claims that denying sex offenders
                  unlimited access to the SOTMP constitutes a due process violation.

          In light of the fact that Mr. Kibel lacks liberty interests in both being paroled and being

   provided with access to sex offender rehabilitative treatment, his procedural due process claim

   requesting an order that he be allowed immediate placement in the SOTMP must be rejected.

   Indeed, several decisions from the Tenth Circuit have looked at similar claims and reached that

   same result. For example, in Firth v. Shoemaker, 496 Fed. App’x 778 (10th Cir. 2012), a

   Colorado sex offender inmate argued that he had a liberty interest in being provided with sex

   offender treatment prior to reaching his minimum sentence date, so that he might be eligible for

   parole. The appellate court rejected that position, specifically holding that while an inmate

   theoretically might have a liberty interest in receiving the treatment as a requirement for parole,

   there was no such interest in receiving it by any specific date (e.g., prior to the minimum

   sentence date). Id. at 788-89. The Tenth Circuit opinion observes that CDOC regulations –

   particularly AR 700-19 – allow the state to prioritize treatment based on available resources. Id.

   at 789-90 (citing and discussing AR 700-19). Notably, as explained above, that same CDOC

   regulation remains in effect.

          Similarly, in Sherratt, an inmate in Utah brought a lawsuit involving a state statute that

   provided for an earlier parole eligibility date if sex offenders attended a sex offender treatment

   program. The inmate claimed that the Utah pardon board was violating his due process rights by

   failing to provide him with access to that program. See Sherratt, 545 Fed. App’x at 748-49.

   Once again, the Tenth Circuit rejected that argument, noting that – as is the case here –

   participation in the treatment program would not necessarily result in an earlier parole date, and

   even an inmate who had completed the program could have his parole application rejected for


                                                    8
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 9 of 15




   some other reason. Id. at 749. The Tenth Circuit has reached a virtually identical conclusion

   with respect to Colorado’s sex offender treatment statutory regime. See Conkleton, 603 Fed.

   App’x at 716 (“Because Colorado’s parole scheme for sex offenders is discretionary... [p]laintiff

   does not have a constitutionally protected liberty interest in being granted parole or in receiving a

   favorable parole certification or recommendation.”).

          This analysis is consistent with authorities from other circuits and/or jurisdictions, which

   overwhelmingly hold that an inmate does not have a procedural due process right to unfettered

   access to a sex offender treatment program, even when participation is required as a condition of

   parole or release. 4 See Schwartz v. Dennison, 339 Fed. App’x 28, 30 (2d Cir. 2009); Bartley v.

   Wis. Dep’t of Corr., 258 Fed. App’x 1, 2-3 (7th Cir. 2007) (finding no liberty interest in sex

   offender treatment when parole is entirely discretionary); Griffin v. Mahoney, 243 Fed. App’x

   221, 222 (9th Cir. 2007) (finding no liberty interest in sex offender treatment, even when

   participation in treatment necessary to parole eligibility, where release to parole is discretionary);

   Saunders, 89 Fed. App’x at 924 (Sixth Circuit authority) (same).

          Lastly, Mr. Kibel likely will cite two non-precedential decisions – one published, one

   unpublished – from other judges in this district for the proposition that inmates have a liberty



   4
     Indeed, as the federal court for the District of Vermont observed in a relatively recently
   decision: “Other courts have similarly held that prisoners do not have a liberty interest in sex
   offender programming.” Rheaume v. Pallito, 2:15-CV-135-WKS-JMC, 2016 WL 3277318, at
   *6 (D. Vt. Apr. 20, 2016) (citing the following authorities: Wright v. Krom, No. 10 Civ.
   3934(RO), 2011 WL 4526405, at *3 (S.D.N.Y. Sept. 29, 2011); Blake v. Fischer, No. 09-CV-
   266 (DNH/DRH), 2010 WL 2522198, at *10 (N.D.N.Y. Mar. 5, 2010); Fifield v. Eaton, 669 F.
   Supp. 2d 294, 297 (W.D.N.Y. 2009); Bertolo v. Benezee, 601 Fed. App’x 636, 639 (10th Cir.
   2015) (adopting district court holding without further analysis); Doe v. Heil, 533 Fed. App’x 831
   (10th Cir. 2013) (discussed in more detail below); and Bulger v. U.S. Bureau of Prisons, 65 F.3d
   48, 49 (5th Cir. 1995)).


                                                     9
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 10 of 15




   interest in being permitted to participate in the SOTMP, at least under certain circumstances.

   First, in Beebe v. Heil, 333 F. Supp. 2d 1011 (D. Colo. 2004), the court held that an inmate who

   already had begun sex offender treatment had a liberty interest in being afforded due process

   before being dismissed from treatment. Id. at 1016-17. That scenario is entirely distinguishable

   from the one before this Court, in which Mr. Kibel has not yet begun sex offender treatment in

   the first place. Once an inmate begins the treatment program, he or she will have a much

   stronger liberty interest in maintaining participation than a non-participant will have in beginning

   treatment. As the Tenth Circuit observed in Doe v. Heil, Judge Friendly famously once noted

   that “there is a human difference between losing what one has and not getting what one wants.”

   533 Fed. App’x at 842-43 (citing Gonzalez-Fuentes v. Molina, 607 F.3d 864, 882 (1st Cir. 2010)

   and Henry J. Friendly, Some Kind of Hearing, 123 U. PA. L. REV. 1267, 1296 (1975)). The same

   principle applies here.

          Second, in Tillery v. Raemisch, No. 16-cv-0282-WJM-STV, 2018 WL 4777411 (D. Colo.

   Oct. 3, 2018), the court disagreed with the foregoing argument concerning the narrow scope of

   Beebe and held that it extended to situations in which inmates had not yet started treatment.

   However, this conclusion is a departure from the Tenth Circuit precedent discussed above, as

   well as the previously-cited decisions from a number of other federal courts. This Court

   therefore is not bound by the non-precedential decision in Tillery.

          Moreover, a close reading of the relevant opinions in the Tillery case suggests several

   subtle but important distinctions between that matter and the dispute before the Court.

   Specifically, the Tillery court agreed that inmates do not have a liberty interest in unfettered and

   immediate access to sex offender treatment (citing Firth), but it construed the allegations in the



                                                    10
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 11 of 15




   operative complaint as contending that the plaintiff never would have access. See Tillery v.

   Raemisch, No. 16-cv-00282-WJM-STV, 2016 WL 11184844, at *7 (D. Colo. Nov. 7, 2016).

   Here, in contrast, Mr. Kibel effectively acknowledges that he eventually will be transferred to a

   prison with a sex offender training program when he reaches the top of the SOTMP wait list, and

   he further appears to concede that AR 700-19 establishes a wait list, which prioritizes inmates for

   treatment. (Doc. 25, at p. 5, ¶ 6.)

          For all of the foregoing reasons, the Court should conclude that Colorado sex offender

   inmates do not have a liberty interest in unfettered and immediate access to the SOTMP. While

   Mr. Kibel may have some liberty interest in access to sex offender treatment, he does not have a

   liberty interest in treatment upon demand. As his Amended Complaint reflects, he currently is

   on a waiting list due to CDOC’s limited resources, and he will be transferred to a facility offering

   the SOTMP once he reaches the top of that list. His procedural due process claim thus fails.

   II.    Colorado inmates do not have a substantive due process right to sex offender
          treatment.

          Defendants now address Mr. Kibel’s potential substantive due process claim. “‘[T]he

   Due Process Clause contains a substantive component that bars certain arbitrary, wrongful

   government actions regardless of the fairness of the procedures used to implement them.’” Heil,

   533 Fed. App’x at 841 (quoting Zinermon v. Burch, 494 U.S. 113, 125, (1990)). The ultimate

   standard for analyzing a substantive due process claim is whether the government action being

   challenged shocks the conscience of federal judges. Id. at 843; Ruiz, 299 F.3d at 1183. In the

   corrections context, “[p]risoners are entitled to substantive due process; but substantive-due-

   process rights available to free persons may be denied to prisoners if the denial bears a rational




                                                    11
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 12 of 15




   relation to legitimate penological interests.” Reedy v. Werholtz, 660 F.3d 1270, 1275 (10th Cir.

   2011); accord Firth, 496 Fed. App’x at 790.

          As the Tenth Circuit has noted, “where governmental actors, including prison

   administrators, have time for reflection and are not operating under exigent, pressurized

   circumstances – such as exist during a prison riot or a police car chase – they may be subjected

   to substantive due process liability for operating with deliberate indifference, rather than a more

   culpable mental state like an intent to harm.” Heil, 533 Fed. App’x at 844 (citing Cty. of

   Sacramento v. Lewis, 523 U.S. 833, 853 (1998)). However, deliberate indifference in the

   substantive due process context is a stringent standard. See Radecki v. Barela, 146 F.3d 1227,

   1231 (10th Cir.1998). “[N]ot every instance of deliberate indifference may fairly be condemned

   as conscience shocking.” Heil, 533 Fed. App’x. at 845 (quoting Smith v. Dist. of Columbia, 413

   F.3d 86, 107 n. * (D.C. Cir. 2005)).

          In order to survive dismissal of a substantive due process claim, a plaintiff must have

   pleaded sufficient facts so that a court could draw a plausible inference that a defendant acted

   with conscience-shocking deliberate indifference. Id. Notably, in the prison context, a showing

   that a prison administrator imposed “reasonable, generally applicable conditions on the

   admission of inmates into a therapeutic program” is highly unlikely to demonstrate the lack of

   care necessary to allege conscience-shocking deliberate indifference. Id.

          As discussed above, Mr. Kibel expressly acknowledges that CDOC has promulgated an

   administrative regulation (AR 700-19) to govern which inmates should be prioritized for

   participation in the SOTMP given the limited CDOC resources available to provide treatment.

   (Doc. 25, at p. 5, ¶ 6.) He acknowledges that when an inmate rises to the top of the list, he or she



                                                   12
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 13 of 15




   will be transferred to a facility that offers participation. (Id.) As the Tenth Circuit has observed,

   “[it] would be disinclined to conclude that, where a prison policy is reasonably related to a

   legitimate penological interest, that something about the prison administrator’s promulgation and

   enforcement of that policy could result in a shock to the judicial conscience.” Heil, 533 Fed.

   App’x at 846. There can be little dispute that the CDOC policy to establish a SOTMP priority

   list and methodology is reasonably related to a legitimate penological interest – i.e., providing

   that treatment in light of a finite set of resources to do so. Therefore, based on Mr. Kibel’s own

   allegations, the conduct in question cannot constitute the conscience-shocking deliberate

   indifference required for a substantive due process claim.

          Finally, Defendants note that despite acknowledging that a CDOC regulation specifically

   governs the prioritization of prisoners for participation in the SOTMP, and also acknowledging

   that inmates at prisons without the program will be transferred to a facility that does offer it once

   they reach the top of the list, Mr. Kibel alleges without explanation that “there is no wait list; at

   least not in the sense that every prisoner who qualifies for treatment gets put on a list that he can

   eventually reach the top of in order to gain access to treatment.” (Doc. 25, at p. 5, ¶ 6.)

   However, this assertion is purely conclusory; Mr. Kibel does not allege any specific facts to

   support the notion that the priority list established by AR 700-19 is not a permissible waiting list.

   “Such a bald and unsubstantiated allegation is ‘too conclusory to permit a proper legal analysis’

   and cannot support a plausible constitutional challenge.” Ramirez v. Holder, 590 Fed. App’x

   780, 788 (10th Cir. 2014) (quoting Straley v. Utah Bd. of Pardons, 582 F.3d 1208, 1215 (10th

   Cir. 2009)); see also Abdulhaseeb v. Calbone, 600 F.3d 1301, 1323 (10th Cir. 2010). Indeed,

   with respect to the SOTMP, the Tenth Circuit has held that a complaint is impermissibly



                                                     13
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 14 of 15




   conclusory where it fails to allege facts to show that – as alleged in the operative complaint in the

   case – the program is not administered in a manner “reasonably related to a legitimate

   penological interest.” Heil, 533 Fed. App’x at 846. As such, any substantive due process claim

   must be dismissed.

                                             CONCLUSION

          For the foregoing reasons, Defendants respectfully request Mr. Kibel’s Amended

   Complaint be dismissed in its entirety.

          Respectfully submitted this 12th day of June, 2019.

                                                 PHILIP J. WEISER
                                                 Attorney General

                                                 s/ Joshua Urquhart
                                                 KAREN E. LORENZ
                                                 JOSHUA URQUHART
                                                 Assistant Attorneys General
                                                 Civil Litigation & Employment Law Section
                                                 Corrections Unit
                                                 Attorneys for Defendants

                                                 Ralph L. Carr Colorado Judicial Center
                                                 1300 Broadway, 10th Floor
                                                 Denver, Colorado 80203
                                                 Telephone: (720) 508-6659
                                                 Facsimile: (720) 508-6632
                                                 joshua.urquhart@coag.gov
                                                 *Counsel of Record




                                                    14
Case 1:19-cv-00754-PAB-NYW Document 27 Filed 06/12/19 USDC Colorado Page 15 of 15




                                     CERTIFICATE OF SERVICE

          This is to certify that I have duly served the within MOTION TO DISMISS AMENDED

   COMPLAINT upon all parties herein by e-filing with the CM/ECF system maintained by the

   court or by depositing copies of same in the United States mail, postage prepaid, at Denver,

   Colorado, on June 12, 2019, addressed as follows:

    Jason G. Kibel, #127289
    Sterling Correctional Facility
    P.O. Box 6000
    Sterling, CO 80751
    Plaintiff Pro Se
                                                               s/ Mariah Cruz-Nanio




                                                  15
